JOINDER TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

This Joinder to Credit Agreement and Other Loan Documents (this “Joinder”) is
made this 14th day of September, 2011, by and among:

G&E HC REIT II ST. ANTHONY NORTH DENVER MOB, LLC, a Delaware limited liability
company (the "Additional Borrower”), with its principal executive offices at c/o
Grubb & Ellis Equity Advisors, LLC, 1551 North Tustin Avenue, Suite 300, Santa
Ana, California 92705; and

BANK OF AMERICA, N.A., a national banking association, with a place of business
at 135 South LaSalle Street, Chicago, Illinois 60603, and the other lending
institutions which may become parties to the Credit Agreement (hereinafter,
singly and collectively, the “Lender” or "Lenders”), and BANK OF AMERICA, N.A.,
as Administrative Agent for itself and such other lending institutions (in such
capacity, the “Administrative Agent”),

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

A. Reference is made to a certain Credit Agreement dated as of July 19, 2010 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”), by and among the Administrative Agent, the Lenders, and
Grubb & Ellis Healthcare REIT II Holdings, LP, a Delaware limited partnership,
G&E HC REIT II Lacombe MOB, LLC, a Delaware limited liability company, G&E HC
REIT II Parkway Medical Center, a Delaware limited liability company, G&E HC
REIT II St. Vincent Cleveland MOB, LLC, a Delaware limited liability company,
G&E HC REIT II Livingston MOB, LLC, a Delaware limited liability company, G&E HC
REIT II Sylva MOB, LLC, a Delaware limited liability company and G&E HC REIT II
Ennis MOB, LLC, a Delaware limited liability company (hereinafter, each such
Borrower being referred to herein, singly and collectively, and jointly and
severally, as the “Borrower”). All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings assigned to such terms in the
Credit Agreement.

B. The Additional Borrower desires to become a BBP Subsidiary to, and to be
bound by the terms of, the Credit Agreement and the other Loan Documents, as a
“Borrower” thereunder, in the same capacity and to the same extent as each
existing Borrower thereunder (hereinafter, each such existing Borrower being
referred to herein, singly and collectively, and jointly and severally, as the
“Existing Borrower”).

C. Pursuant to the terms of the Credit Agreement, in order for the Additional
Borrower to become a party to the Credit Agreement and the other Loan Documents
as provided in Section 6.12 of the Credit Agreement, the Additional Borrower and
the Existing Borrower are required to execute this Joinder.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Joinder and Assumption of Obligations. Effective as of the date of this
Joinder, the Additional Borrower hereby acknowledges that the Additional
Borrower has received and reviewed a copy of the Credit Agreement, the
Environmental Agreement and each other Loan Document, and hereby acknowledges,
covenants and agrees to:

(a) join in the execution of, and become a party to, the Credit Agreement as a
Borrower thereunder, and the Environmental Agreement as an Obligor thereunder,
as indicated with its signature below;

(b) be bound by all representations, warranties, covenants, agreements,
liabilities and acknowledgments of the Existing Borrower under the Credit
Agreement, the Environmental Agreement and the other Loan Documents, in each
case, with the same force and effect as if such Additional Borrower was a
signatory to the Credit Agreement, the Environmental Agreement and the other
Loan Documents and was expressly named as a Borrower or Obligor therein; and

(c) assume all rights and interests and perform all applicable duties and
Obligations of the Existing Borrower under the Credit Agreement, the
Environmental Agreement and the other Loan Documents, jointly and severally with
each Existing Borrower.

2. Representations, Warranties and Covenants. The Additional Borrower hereby
makes all representations, warranties and covenants set forth in the Credit
Agreement, the Environmental Agreement and the other Loan Documents as of the
date hereof (other than representations, warranties and covenants that relate
solely to an earlier date). To the extent that any changes in any
representations, warranties and covenants require any amendments to the
schedules to the Credit Agreement or the Environmental Agreement, such schedules
are hereby updated, as evidenced by any supplemental schedules (if any) annexed
to this Joinder.

3. Borrowing Base Property. The Additional Borrower will be utilizing loan
proceeds advanced under the Credit Agreement with respect to the following
Borrowing Base Properties: 8510 Bryant Street, Westminster, Colorado (the
“Westminster, Colorado Property”). The Additional Borrower represents and
warrants that use of such loan proceeds shall be in accordance with the terms
and conditions of the Credit Agreement.

4. Amendments to Loan Documents. The parties hereto hereby agree that the
following other Loan Documents shall be amended as follows:

(a) Credit Agreement. Schedules 5.08(b), 5.13(a), 5.13(b) and 5.24 to the Credit
Agreement are each hereby amended and restated in their entirety as shown on the
corresponding schedule attached hereto. From and after the date hereof,
Schedules 5.08(b), 5.13(a), 5.13(b) and 5.24 to the Credit Agreement shall
hereinafter mean and refer to each such schedule as amended and restated hereby.
In addition, the “Borrower” portion of Schedule 10.02 to the Credit Agreement is
hereby amended to include the Additional Borrower as shown on Schedule 10.02
attached hereto. From and after the date hereof, the “Borrower” portion of
Schedule 10.02 to the Credit Agreement shall hereinafter mean and refer to such
portion as amended hereby, and the remaining portions of Schedule 10.02 shall
remain unchanged.

(b) Environmental Agreement. The definition of “Property” and Exhibit A to the
Environmental Agreement are each hereby amended to include the Westminster,
Colorado Property as described on Exhibit A to Environmental Agreement attached
hereto. From and after the date hereof, the definition of “Property” and
Exhibit A to the Environmental Agreement shall hereinafter mean and include the
Westminster, Colorado Property, as described on Exhibit A to Environmental
Agreement attached hereto. The address for the Additional Borrower under the
Environmental Agreement shall be the same address as is shown for the Existing
Borrower. In addition, the definition of “Phase I Reports” in the Environmental
Agreement shall be amended to include the following: “(vii) that certain Phase I
Environmental Site Assessment Report for St. Anthony North Medical Office
Building dated April 4, 2011 and prepared by Partner Engineering and Science,
Inc. (Partner Project No.11-75552.      )”.

(c) Pledge Agreement. Section 5e. of the Pledge Agreement is hereby amended and
restated in its entirety as follows: “The BBP Borrowers are duly organized and
validly existing limited liability companies in good standing under the laws of
the State of Delaware pursuant to (i) that certain Limited Liability Company
Agreement of G&E HC REIT II Lacombe MOB, LLC effective as of January 12, 2010,
(ii) that certain Limited Liability Company Agreement of G&E HC REIT II Parkway
Medical Center, LLC effective as of January 22, 2010, (iii) that certain Limited
Liability Company Agreement of G&E HC REIT II St. Vincent Cleveland MOB, LLC
effective as of June 11, 2010, (iv) that certain Limited Liability Company
Agreement of G&E HC REIT II Livingston MOB, LLC effective as of April 22, 2010,
(v) that certain Limited Liability Company Agreement of G&E HC REIT II Sylva
MOB, LLC effective as of October 25, 2010, (vi) that certain Limited Liability
Company Agreement of G&E HC REIT II Ennis MOB, LLC effective as of November 23,
2010, and (vii) that certain Limited Liability Company Agreement of G&E HC REIT
II St. Anthony North Denver MOB, LLC effective as of March 3, 2011 (collectively
referred to herein as the “Organizational Documents”), and have all requisite
power and authority to own their properties and conduct their business in all
applicable jurisdictions.” In addition, Exhibit A to the Pledge Agreement is
hereby amended and restated in its entirety as shown on Exhibit A to Pledge
Agreement attached hereto. From and after the date hereof, Exhibit A to the
Pledge Agreement shall hereinafter mean and refer to such Exhibit A as amended
and restated hereby.

5. Ratification of Loan Documents; Absence of Claims. Except as specifically
amended by this Joinder and the other documents executed and delivered in
connection herewith, all of the terms and conditions of the Credit Agreement,
the Environmental Agreement, the Pledge Agreement and the other Loan Documents
shall remain in full force and effect as in effect prior to the date hereof,
without releasing any obligors thereon or collateral security therefore, and are
hereby ratified, confirmed, and reaffirmed, in all respects and without
condition and shall continue in full force and effect. Each Existing Borrower,
the Additional Borrower, the Pledgor and the Guarantor hereby acknowledges and
agrees that none has any defense, right of setoff, recruitment, claim or
counterclaim against the Administrative Agent and/or any Lender, and to the
extent any defense, right of setoff, recruitment, claim or counterclaim exists,
whether known or unknown, at law or in equity, each Existing Borrower, the
Additional Borrower, the Pledgor and the Guarantor hereby WAIVES and RELEASES
the Administrative Agent and each Lender therefrom.

6. Conditions Precedent to Effectiveness. This Joinder shall not be effective
until each of the following conditions precedent have been fulfilled to the
reasonable satisfaction of the Administrative Agent:

(a) This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect and in form and substance
reasonably satisfactory to the Administrative Agent.

(b) All action on the part of the Additional Borrower and each other party
necessary for the valid execution, delivery and performance by the Additional
Borrower, the Existing Borrower, the Pledgor and the Guarantor of this Joinder
and all other documentation, instruments, and agreements to be executed in
connection herewith shall have been duly and effectively taken and evidence
thereof reasonably satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.

(c) All due diligence items required under the Credit Agreement with respect to
the proposed Borrowing Base Properties have been delivered to the Administrative
Agent and those conditions precedent pursuant to Section 6.12 of the Credit
Agreement have been fully satisfied.

(d) The Additional Borrower shall have delivered the following to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:

(i) A certified copy of such party’s certificate of formation and a certificate
of legal existence and good standing issued by the Secretary of the State of its
incorporation or organization, and evidence that such party is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification.

(ii) A certificate of an authorized officer relating to the organization and
existence of such party, the authorization of the transactions contemplated by
the Loan Documents, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents, together with true and
accurate copies of all organizational documents.

(iii) Execution and delivery by the Additional Borrower (and as applicable, the
Guarantor) of the following Loan Documents:

(A) Joinder to the Note;

(B) The Security Document required under Subsection 4.01(a) (iv) of the Credit
Agreement; and

(C) Such other applicable documents and agreements required by the
Administrative Agent.

(e) The Administrative Agent shall have received a written legal opinion of the
Additional Borrower’s counsel addressed to the Administrative Agent and the
other Lenders, covering such matters relating to the Additional Borrower, the
Loan Documents and/or the transactions contemplated thereby as the
Administrative Agent shall reasonably request.

(f) All fees and expenses incurred by the Administrative Agent in connection
with the preparation and negotiation of this Joinder and related documents
(including the reasonable fees and expenses of counsel to the Administrative
Agent) shall have been paid in full.

(g) No Default or Event of Default shall have occurred and be continuing.

(h) The Existing Borrower and the Guarantor shall have executed and delivered to
the Administrative Agent such additional documents, instruments and agreements
as the Administrative Agent may reasonably request.

7. Miscellaneous.

(a) This Joinder may be executed in several counterparts and by each party as a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

(b) This Joinder expresses the entire understanding of the parties with respect
to the transactions contemplated hereby. No prior negotiations or discussions
shall limit, modify, or otherwise affect the provisions hereof.

(c) Any determination that any provision of this Joinder or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

(d) The Borrower shall pay all fees and expenses of the Administrative Agent,
including, without limitation, reasonable attorneys’ fees in connection with the
preparation, negotiation, execution and delivery of this Joinder in accordance
with the terms of the Credit Agreement.

(e) The Additional Borrower warrants and represents that the Additional Borrower
has consulted with independent legal counsel of its selection in connection with
this Joinder and is not relying on any representations or warranties of the
Administrative Agent or the Lenders or their counsel in entering into this
Joinder.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF. THE ADDITIONAL BORROWER AND EACH OTHER BORROWER, THE PLEDGOR AND THE
GUARANTOR EACH ACKNOWLEDGES AND AGREES THAT THE FOREGOING CHOICE OF ILLINOIS LAW
WAS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER
INTO THIS JOINDER AND TO MAKE THE LOAN.

[SIGNATURE PAGES FOLLOW]

1

IN WITNESS WHEREOF, each of the undersigned have caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

ADDITIONAL BORROWER:

G&E HC REIT II ST. ANTHONY
NORTH DENVER MOB, LLC,
a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II
HOLDINGS, LP, a Delaware limited partnership,
its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent on behalf of Lenders


By: /s/ Christopher A. Thangaraj
Name: Christopher A. Thangaraj
Title: Vice President

Consented to, Acknowledged and Agreed:

EXISTING BORROWER:



    GRUBB & ELLIS HEALTHCARE REIT II



    HOLDINGS, LP, a Delaware limited partnership

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

 
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson

Title: Chief Financial Officer

G&E HC REIT II LACOMBE MOB, LLC,
a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

 
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson

Title: Chief Financial Officer
G&E HC REIT II PARKWAY MEDICAL CENTER, LLC,
a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II
HOLDINGS, LP, a Delaware limited partnership,
its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
G&E HC REIT II ST. VINCENT CLEVELAND MOB, LLC,
a Delaware limited liability company


By: GRUBB & ELLIS HEALTHCARE REIT II
HOLDINGS, LP, a Delaware limited partnership,
its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
G&E HC REIT II LIVINGSTON MOB, LLC,
a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II
HOLDINGS, LP, a Delaware limited partnership,
its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
G&E HC REIT II SYLVA MOB, LLC,
a Delaware limited liability company


By: GRUBB & ELLIS HEALTHCARE REIT II
HOLDINGS, LP, a Delaware limited partnership,
its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
G&E HC REIT II ENNIS MOB, LLC,

a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II
HOLDINGS, LP, a Delaware limited partnership,
its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


Consented to, Acknowledged and Agreed:

GUARANTOR:

GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


Consented to, Acknowledged and Agreed:

PLEDGOR:

GRUBB & ELLIS HEALTHCARE REIT II



    HOLDINGS, LP, a Delaware limited partnership

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


2